Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The previous objection to the Figures is WITHDRAWN in view of the supplemental drawings provided 12/23/2021.

The previous made 112 rejections have been withdrawn in view of the amendments. 

Response to Arguments
Applicant’s arguments with respect to 103 rejection of the claim(s) have been considered but are moot because the new ground of rejection as necessitated by Applicant’s amendments.  Although common references are used, the change in claim dependency and integration of previously unrelated claims in dependent claim 1 has resulted in a previous combination of claim subject matter and references not previously presented. 

	Regarding Applicant’s general attack of the individual references resulting in a “piecemeal” rejection, in response to applicant’s arguments against references individually, one cannot show nonobviousness by attacking references individually where the rejection is based on combinations of references.


Applicant has attempted to challenge the examiner’s taking of Official Notice regarding;  however, applicant has not provided adequate information or arguments so that on its face it creates a reasonable doubt regarding the circumstances justifying the Official Notice. Therefore, the presentation of a reference to substantiate the Official Notice is not deemed necessary. It is noted that a general statement is not adequate and does not shift the burden to the examiner to provide evidence in support of the Official Notice, noting MPEP 2144.03(c) clearly describes applicant’s burden in properly traverse official notice:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. 

However in the interest of advancing prosecution, a reference teaching has been provided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding claim 15
	The limitation “wherein the flexible solar panel disposed on the housing is a flat panel” lacks antecedent basis. Claim 1 recites “a flexible solar panel disposed on a portion of the tower” and not disposed on the housing. Claim 1 further broadly recites “the fifth power source comprises a solar panel” however said panel is neither recited as being flat nor mounted on the housing. 
	The claim will be examined as best understood as “wherein the is disposed on the housing and is a flat panel”. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Kinard et al. US 2011/0048504; Korman US 9,006,940;  Haar US 2015/0300321 and Muchow et al. US 2004/0124711; Chambers et al. US 2020/0248471; Hill et al. US 7,193,508.


Pierce teaches:
1, 15. A power platform, comprising:
a mobile trailer (FIG1);
an elongated  tower having a circumference pivotally attached to the mobile trailer (72, FIG5),
a plurality of power sources including a first, third, fourth, and fifth power sources, wherein:
the first power source comprises a solar panel disposed on a portion of the tower about an entire circumference of the portion of the tower (62, FIG5, para. 34), and 
the third power source comprising a battery bank (see bat. of FIG6A and 6A-6B); and
the fourth power source comprising a plug-in assembly configured to receive electrical power from an external electrical power supply (120V of FIG6A).  
the fifth power source comprises a flat panel solar array disposed on the housing  (60, FIG5);
a housing (42, FIG1) comprising a transfer switching assembly (power source interconnection circuity FIG6A-6B) and a panel (Fuse block, FIG6B), wherein the transfer switching assembly is configured to receive electrical power generated from the plurality of 
a communications interface configured to establish a communication network (communication components of 160, FIG7).  
Pierce fails to teach:
the elongated tower constructed of reinforce polymer composite, the elongated tower having a hollow interior; wherein electrical wiring and electrical components electrically connecting the first power source to the transfer switch are routed within the hollow interior of the tower; 
the first power source comprising a flexible solar panel (noting said solar panel and said solar panel being wrapped around the pole is taught (see  62, FIG5);
Pierce teaches plural power sources (ie. 120VAC, batteries, 60, 62, FIG6A-6B) however fails to teach a second power source comprises a fuel cell generator;
said housing comprising a power cord panel;
a cradle configured to support the tower when in a lowered position;
a control module in operative association with the transfer switching assembly and the communications interface, the control module configured to perform power system management for the plurality of power sources and network topology management for nodes included in the communication network.  

Kinard teaches elongated support structures (see para. 61) constructed of reinforce polymer composite (para. 62-63) , the elongated structure having a hollow interior (FIG3A and para. 
It would have been obvious to construct the tower of Pierce with the material and hollow design of Kinard to realize the tower construction of which Pierce is silent and further of which electrical connection of said components (ie camera 86, and power source 62, Fig5) are both needed and not explicitly taught. The motivation would have been to provide known and desirable construction material (reinforce(d) polymer composite) and construction design (hollow with means of running electrical components and wires) to realize the construction of Pierce in a known manner. 
Korman teaches a flexible solar panel (see 14, FIG1). It would have been obvious to incorporate said flexible solar panel taught by Korman into the system wrapping around said pole of Pierce with the motivation to realize said panel wrapped around said pole of Hill with known flexible solar panel.
Haar teaches wherein a second power source comprises a fuel cell generator (Para. 83). It would have been obvious to one of ordinary skill in the art to incorporate said fuel cell in addition to said batteries with the motivation of diversifying power sources for reliability.
Muchow teaches a housing comprising a power cord panel (see FIGURE 17, 165 and Para. 74). It would have been obvious to one of ordinary skill in the art to provide said panel as taught by Muchow into the system of Pierce with the motivation to provide a known, desirable and compatible means of power ancillary components. 
Chambers teaches further comprising a cradle configured to support the tower when in a lowered position (see FIG1 noting erect tower 12 and cradle position 20 in said cradle, shown but not labeled).
	It would have been obvious to incorporate said cradle as taught by Chambers into the trailer of Pierce with the motivation of providing added support and stability to said tower when transporting (see Pierce FIG5). 

Hill teaches a control module (50) in operative association with the transfer switching assembly (90) and a communications interface (ie 60 and/or 110 and/or 100), the control module configured to perform power system management for the plurality of power sources (via 40 and/or 90) and network topology management for nodes included in the communication network.  
	It would have been obvious to incorporate a control module as taught by Hill into the system of Pierce with the motivation of providing known and desirable system control and synchronization. 

Pierce further teaches:
9. The power platform recited in claim 1, further comprising a surveillance system (80, FIG2).  

Pierce fails to explicitly teach wherein:
14. The power platform recited in claim 1. wherein the first power source comprises a plurality of solar panels.  
In re Harza, 124 USPQ 378.

Pierce further teaches:
19. The power platform recited in claim 1. further comprising a tow hitch assembly and a removable tongue configured to insert into the tow hitch assembly (see FIG3A-3B).  

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Kinard et al. US 2011/0048504; Korman US 9,006,940;  Haar US 2015/0300321 and Muchow et al. US 2004/0124711; Chambers et al. US 2020/0248471; Hill et al. US 7,193,508, Sutherland US 2006/0213697.

Pierce teaches batteries but fails to teach explicit type:
5. The power platform recited in claim 2, wherein the battery bank includes a plurality of removable batteries.  
16 . The power platform recited in claim 2. wherein the plurality of removable batteries of the battery bank are Absorbent Glass Mat (AGM) batteries or lithium batteries.  

	Sutherland teaches plurality removable lithium batteries (See para. 27). It would have been obvious to one of ordinary skill in the art to provide a plurality of removable lithium . 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Kinard et al. US 2011/0048504; Korman US 9,006,940;  Haar US 2015/0300321 and Muchow et al. US 2004/0124711; Chambers et al. US 2020/0248471; Hill et al. US 7,193,508, Jones et al. US 2011/0252678.

 Pierce in view of Haar fail to explicitly teach the type of fuel-cell used:
17. The power platform recited in claim 1, wherein the fuel cell generator is a methanol fuel cell generator.  
	Jones teaches use of DMFC fuel cell (See para. 10).	It would have been obvious to provide said DMFC as taught by Jones to realize said fuel cell of Haar with the motivation of advantage is the ease of transport of methanol, an energy-dense yet reasonably stable liquid at all environmental conditions.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Kindard et al. US 2011/0048504; Korman US 9,006,940;  Haar US 2015/0300321 and Muchow et al. US 2004/0124711; Chambers et al. US 2020/0248471; Hill et al. US 7,193,508, Schmidt US 2017/0141721.

Pierce fails to teach:

	Schmidt teaches an electric winch system to raise and lower the tower (see para. 16, 48). It would have been obvious to incorporate said electric winch taught by Schmidt into the system of Pierce with motivation of providing known and available means to lift said mast. 
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836